Case: 10-60770 Document: 00511504095 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                       No. 10-60770
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

WAYNE ROGERS; LATANICIA MCMILLAN ROGERS,

                                                   Defendants-Appellants.




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 1:09-CR-100-2




Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
       Wayne and Latanicia Rogers were convicted of Medicare fraud and related
crimes for operating a physical therapy business that employed unlicensed phys-
ical therapists, who did not act under the supervision of a physician, and for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60770 Document: 00511504095 Page: 2 Date Filed: 06/09/2011



                                  No. 10-60770

fraudulently overcharging Medicare for physical therapy services by billing more
time than what the treatments actually consumed and for billing for nonexistent
services. The defendants raise numerous arguments on appeal. We have re-
viewed the briefs and pertinent portions of the record and have consulted the ap-
plicable law and have heard the arguments of counsel.
      The defendants contend there is insufficient evidence to convict. We ask
whether a rational trier of fact could have found the essential elements of the of-
fense beyond a reasonable doubt, viewing the evidence in the light most favora-
ble to the verdict. The evidence is sufficient.
      The defendants challenge the denial of their pretrial motions. The asser-
tion of selective prosecution is without merit. The claim that the trials of the re-
spective defendants should have been severed is not frivolous but ultimately fails
based on the presumption that defendants indicted together should be tried to-
gether. The asserted speedy-trial violations are non-existent; some of the delays
were occasioned by defendants’ own motions for continuance.
      We deny defendants’ claim of ineffective assistance of counsel. We seldom
review such assertions on direct appeal. Moreover, there is no showing of harm.
There is also no error in the various evidentiary rulings, including the admission
of exhibits to which defendants assert their counsel should have objected.
      We see no error in the giving of a deliberate-ignorance instruction. Also,
the denial of a good-faith instruction is justified by the evidence.
      There are no reversible errors in the sentences. For example, the risk of
bodily injury from using unlicensed physical therapists is obvious, despite defen-
dants’ protestations.
      This trial was conducted competently and fairly. The evidence of guilt was
overwhelming. There is no reversible error, and the judgments of conviction and
sentence are AFFIRMED.



                                         2